Citation Nr: 1522814	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-28 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Mid-Atlantic Consolidated Patient Account Center in Asheville, North Carolina


THE ISSUES

1.  Whether the charge of an $8.00 copayment per prescription for nonservice-connected disability filled through VA was proper.

2.  Whether an overpayment for prescription copayments from November 2011 through July 2013 was properly calculated.

3.  Entitlement to a waiver of, or reimbursement for, any properly-created overpayment.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision of the Department of Veterans Affairs (VA) Mid-Atlantic Consolidated Patient Account Center in Asheville, North Carolina.

In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that the Veteran has raised, including in the statement accompanying his October 2013 substantive appeal, the issue of whether VA improperly recouped the prescription debts by offsetting his VA compensation benefits.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  This adjudication should include an explanation of VA's debt collection regulations and an assessment of whether those practices were followed in the Veteran's case.  

The issues of whether an overpayment for prescription copayments from November 2011 through July 2013 was properly calculated and entitlement to a waiver of, or reimbursement for, any properly-created overpayment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA is required to charge the Veteran a copayment for prescription drugs not administered during treatment.

2.  Prior to March 18, 2011, the amount that was reimbursed to VA by the insurance companies for the Veteran's prescriptions was sufficient to reimburse his copayment of $8.00 per prescription.

3.  Following March 18, 2011, the amount that was reimbursed to VA by the insurance companies for the Veteran's prescriptions was not sufficient to reimburse his copayment of $8.00 per prescription.


CONCLUSIONS OF LAW

1.  VA must charge a copayment for the Veteran's prescriptions, and the Veteran does not satisfy, and does not contend that he satisfies, any of the criteria for waiver of the copayment.  38 U.S.C.A. § 1710 (West 2014); 38 C.F.R. § 17.110 (2014).  

2.  For prescription drugs not administered during treatment for nonservice-connected disability, VA is not permitted to charge a private insurance company an amount that exceeds the total of the actual cost to VA for the drugs and the national average of VA administrative costs associated with dispensing the drugs for each prescription.  38 U.S.C.A. § 1729(c)(2)(B) (West 2014); 38 C.F.R. § 17.101(a)(4),(m) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

As will be explained below, the claim being decided herein lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Propriety of Charging a Copayment

The Veteran in this case has disputed the creation of an overpayment on account of VA's having charged him $8.00 copayments for prescriptions for nonservice-connected disabilities that he filled through VA from December 2011 through July 2013.  The Veteran has questioned both VA's authority to charge him this copayment and VA's failure to collect this copayment charge from his private insurance company.  

This issue appears to have arisen due to a change in VA's prescription billing policy that took effect on March 18, 2011.  A VA pamphlet entitled "Information on Third Party Pharmacy Prescription Rule Change and Its Impact on the Veteran Population" (http://www.va.gov/CBO/cbo/brochures/thirdpartypham.pdf) most succinctly explains the change as follows:

VA adopted a new prescription billing policy on March 18, 2011.  Under this policy VA is required to bill health insurers (insurance companies) for the drug cost plus an administrative fee.  Previously, VA billed health insurers a flat rate of $51, with this change VA will bill the insurer the cost of the drug plus an administrative fee and you will see this change on the Explanation of Benefits (EOB) you receive from your health insurer.

The Veteran testified at his August 2014 Board hearing that, prior to this change, the $51 flat fee covered the cost of his copayment.  Following the change, his private insurance company 

would pay an amount that was less than the amount billed.  They, VA claims the insurer was permitted to do this because the statutory scheme permits private insurers to pay only what they would have paid non-VA providers of the care....  And as a result, instead of my co-pays being paid any longer by my insurance coverage, VA charges me the excess. 

The Veteran has also provided a more detailed description of this argument in an October 2013 statement.  

The Veteran has cited to 38 U.S.C.A. § 1729(c)(2)(B), "Recovery by the United States of the cost of certain care and services," and 38 C.F.R. § 17.101, "Collection or recovery by VA for medical care or services provided or furnished to a veteran for a nonservice-connected disability," to support his contention that his insurance company has not been billed the proper amount for prescriptions that the Veteran filled through VA during the period at issue.  The cited subsection to the pertinent regulation reads as follows:

Amount of recovery or collection--third party liability.  A third-party payer liable under a health plan contract has the option of paying either the billed charges described in this section or the amount the health plan demonstrates is the amount it would pay for care or services furnished by providers other than entities of the United States for the same care or services in the same geographic area.  If the amount submitted by the health plan for payment is less than the amount billed, VA will accept the submission as payment, subject to verification at VA's discretion in accordance with this section.  A VA employee having responsibility for collection of such charges may request that the third party health plan submit evidence or information to substantiate the appropriateness of the payment amount (e.g., health plan or insurance policies, provider agreements, medical evidence, proof of payment to other providers in the same geographic area for the same care and services VA provided).

38 C.F.R. § 17.101(a)(4) (2014).  

In a February 2013 statement, the Veteran presented his argument as follows:

I have private health insurance which I believe will pay all of the charges upon which these alleged debts and charges are based.  Specifically in this regard, I do not believe that my private health insurance provider has demonstrated, as provided in 38 CFR 17.101(a)(4), that the amount it will reimburse VA for the services upon which these debts are charges are based is the amount that it would pay for care or services furnished by providers other than entities of the United States for the same care or services in the same geographic area.  Accordingly, I believe these debts and charges are incorrect and invalid and I dispute them.

In an October 2013 written statement, the Veteran attributed VA's failure to obtain this information to (1) the private insurers' refusal to provide VA with what they consider to be "proprietary information," and (2) his belief that VA has never indicated that it has sought this information.  

The Board has read and understands the Veteran's contentions, but unfortunately finds that it cannot agree with his reading of cited law and his resulting conclusions.  

The Board notes that two separate charges are at issue in this case.  The first charge consists of the drug cost plus an administrative fee.  This fee is calculated as follows:

 The actual cost to VA for prescription drugs (i.e., the cost to the facility that purchased the drugs); and
 The average national administrative cost associated with dispensing the drugs for each prescription.

75 Fed. Reg. 61,621 (Oct. 05, 2010).  These charges are calculated pursuant to 38 C.F.R. § 17.101(m) as follows:

(m) Charges for prescription drugs not administered during treatment.  Notwithstanding other provisions of this section regarding VA charges, when VA provides or furnishes prescription drugs not administered during treatment, within the scope of care referred to in paragraph (a)(1) of this section, charges billed separately for such prescription drugs will consist of the amount that equals the total of the actual cost to VA for the drugs and the national average of VA administrative costs associated with dispensing the drugs for each prescription.  The actual VA cost of a drug will be the actual amount expended by the VA facility for the purchase of the specific drug.  The administrative cost will be determined annually using VA's managerial cost accounting system.  Under this accounting system, the average administrative cost is determined by adding the total VA national drug general overhead costs (such as costs of buildings and maintenance, utilities, billing, and collections) to the total VA national drug dispensing costs (such as costs of the labor of the pharmacy department, packaging, and mailing) with the sum divided by the actual number of VA prescriptions filled nationally.  Based on this accounting system, VA will determine the amount of the average administrative cost annually for the prior fiscal year (October through September) and then apply the charge at the start of the next calendar year.

This amount, the charges for prescription drugs not administered during treatment, is the charge that is the subject of 38 C.F.R. § 17.101(a)(4).  The methodology that is described in 38 C.F.R. § 17.101(m) is that which is referred to in 38 C.F.R. § 17.101(a)(4) as "the billed charges described in this section."  This is the amount that VA bills to private insurance companies for prescriptions that are filled by VA.  

Private insurance companies such as the Veteran's, by entering into a contract with VA, agree to pay either "the billed charges described in this section" or "the amount the health plan demonstrates is the amount it would pay for care or services furnished by providers other than entities of the United States for the same care or services in the same geographic area."  For reasons that are discussed below, it is clear from 38 C.F.R. § 17.101(a)(4) that "the amount the health plan demonstrates is the amount it would pay for care or services furnished by providers other than entities of the United States for the same care or services in the same geographic area" is contemplated to be less than "the billed charges described in this section."  

First, the Board notes that the following portion of 38 C.F.R. § 17.101(a)(4) must be read together as a whole, while the Veteran appears to have parsed out selected portions of this regulation:

If the amount submitted by the health plan for payment is less than the amount billed, VA will accept the submission as payment, subject to verification at VA's discretion in accordance with this section.  A VA employee having responsibility for collection of such charges may request that the third party health plan submit evidence or information to substantiate the appropriateness of the payment amount (e.g., health plan or insurance policies, provider agreements, medical evidence, proof of payment to other providers in the same geographic area for the same care and services VA provided).

[emphasis added]

The first sentence in this passage provides for investigation of the propriety of payments that are made "[i]f the amount submitted by the health plan for payment is less than the amount billed."  The second sentence, which introduces the concept of obtaining "proof of payment to other providers in the same geographic area for the same care and services VA provided," provides instruction for a "VA employee having responsibility for collection of such charges" as were described in the preceding sentence.  As no verification is necessary of the acceptability of the fixed amount that is billed under 38 C.F.R. § 17.101(m) ("the billed charges described in this section"), the instruction on verifying the acceptability of payment only applies to situations in which "the amount submitted by the health plan for payment is less than the amount billed."

The Board believes that the appellant has misread 38 C.F.R. § 17.101(a)(4) to allow VA to charge an amount in excess of that which is calculated under 38 C.F.R. § 17.101(m) if "other providers in the same geographic area" charge more "for the same care and services" than is agreed for reimbursement under 38 C.F.R. § 17.101(m).  The regulation, in fact, places the burden on the private insurance company to demonstrate that the charges as provided under 38 C.F.R. § 17.101(m) are excessive when considered in the context of the geographic area in which the charges are being incurred.  The Veteran wishes for VA to read 38 C.F.R. § 17.101(a)(4) as providing a minimum amount (a floor) that the insurance company must pay for prescriptions, while, in fact, it provides a maximum amount (a ceiling) that VA may charge and provides the insurance companies an avenue by which to demonstrate that such charges are excessive.  

The Board notes that, in a vacuum, the amount that is billed by VA to the insurance company does not affect the amount that the Veteran himself must pay for his prescriptions themselves.  The pertinent regulation provides that the payment by the insurance company will serve as payment in full for the cost of the prescription, and no excess prescription charge is passed along to the Veteran.  The only remaining cost at issue is the copayment.  

Unless exempted, a veteran is obligated to pay VA a copayment for each 30-day or less supply of medication provided by VA on an outpatient basis (other than medication administered during treatment).  38 U.S.C.A. § 1710 (West 2014); 38 C.F.R. § 17.110(b)(1) (2014).  The exemptions for the requirement of a copayment are listed under 38 C.F.R. § 17.110(c), and they include medication for veterans who have a service-connected disability rated at 50 percent or more disabling, medication for a veteran's service-connected disability, and medication for a veteran whose annual income does not exceed the maximum annual rate of VA pension which would be payable to such veteran if such veteran were eligible for pension under 38 U.S.C. 1521.  The Veteran has not alleged, and the evidence does not demonstrate, that he falls into one of the exempt categories.  For the period contemplated by this appeal, the copayment for prescriptions was $8.00 per prescription.  38 C.F.R. § 17.110(b)(1)(i).

VA practice, as described in a pamphlet entitled "Facts You Should Know About Medication Copayments," is that "[r]eimbursements received from insurance carriers will be used to offset or eliminate your copayment on a dollar-for-dollar basis. The unpaid VA copayment remains your responsibility."  The Veteran's contentions suggest that, prior to the change in how VA calculates the amount it will charge the insurance company for the prescription, the $51 flat fee that VA charged the insurance company was sufficient to cover the cost of the prescription and the $8.00 copayment.  Following the change in calculation methodology, the insurance company's reimbursement to VA was no longer enough to cover the required copayment.  

The Veteran's contention appears to be that VA should contact the Veteran's private insurer to determine whether the amount it has paid for the Veteran's prescriptions is comparable to that which it pays for these prescriptions in the same geographic area.  For the reasons that are discussed above, however, the Board finds that 38 C.F.R. § 17.101(a)(4) does not provide VA the authority to do so.  The amount that has been set by VA and has been agreed to by the private insurance carriers is a ceiling on the amount that VA will charge for the prescriptions at issue (which includes both the cost of the drugs themselves and an administrative fee).  The negotiated amount is not intended to cover the Veteran's copayment, and it is not a high enough sum to cover the copayment once the cost to produce the drugs and the administrative fees have been paid.  The Veteran is therefore responsible for paying the $8.00 copayment per prescription for nonservice-connected disability.  

In this case, the law, not the evidence, is dispositive, and the Board must deny the claim.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

VA properly charged the Veteran an $8.00 copayment per prescription for nonservice-connected disability filled through VA.


REMAND

Having established VA's authority to charge the prescription copayment, and having determined that no further action is required on VA's part to determine whether the Veteran's private insurance provider should, in fact, be responsible for the copayment, the Board now turns to the issues of (1) calculating the amount of the debt itself and, (2) determining whether a waiver of any such debt is warranted.  

The Board's own review of the claims file has failed to provide a comprehensive accounting of the charges that have been made to the Veteran, specifically the copayments the Veteran accrued, from December 2011 through July 2013.  The Board therefore finds it necessary to remand this claim in order for the AOJ to provide the Veteran with a calculation of the amount of prescription copayment debts the Veteran accrued from December 2011 through July 2013.  

The issue of entitlement to waiver of overpayment of any such properly-accrued debt is intertwined with the calculation of the debt itself.  Therefore, the Board must defer consideration on this issue until a proper calculation of the Veteran's actual debt is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Once the Veteran's debt is calculated, he may be asked to provide specific information by filling out and submitting a VA Form 5655, "Financial Status Report."  The Veteran has expressed a reluctance to provide the requested information in the past, noting that he can afford to pay the debt but objecting that VA has not been forthright with him in notifying him of the pertinent authority to collect the debt and his rights with respect to its repayment.  If the Veteran's financial information is requested by the AOJ on remand, the Veteran is urged to comply.  VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.

As noted in the Introduction, the Board does not have jurisdiction over any questions regarding VA's collection of the Veteran's debt, and is referring that issue to the AOJ for adjudication.  That adjudication should include an explanation of VA's debt collection regulations and an assessment of whether those practices were followed in the Veteran's case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a complete, detailed accounting of charges that the Veteran incurred, to include all prescription copayment debt, from December 2011 through July 2013.

2.  Following completion of the above, readjudicate the Veteran's claim, including the issue of entitlement to waiver of any overpayment that was calculated pursuant to Instruction 1.  If any benefit sought on appeal is denied, the appellant should be issued a supplemental statement of the case and the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


